Citation Nr: 0528471	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  01-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder with 
neck, right arm, and chest problems.  


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1998 
to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2005, the veteran and his wife appeared at the RO 
and testified before the undersigned Acting Veterans Law 
Judge, who is the Acting Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  In June 1998, the veteran sustained an injury to his back 
while on active duty for training, characterized as a muscle 
strain.  The medical evidence shows this to have been acute 
and transitory and that it resolved without residual 
disability.  

3.  In January 1999, the veteran sustained an additional 
injury to his back, characterized by neck, right arm, and 
chest problems.

4.   There is no medical evidence of an organic pathology 
associated with the veteran's subjective complaints of a back 
disorder with neck, right arm, and chest problems.

5.  A back disorder with neck, right arm, and chest problems 
was not present during service, and the preponderance of the 
evidence is against a causal relationship between the 
veteran's current back disorder with neck, right arm, and 
chest problems and any incident of service.




CONCLUSION OF LAW

A back disorder with neck, right arm, and chest problems, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Review of the VCAA 
notice letter of March 2001 discloses that it complied with 
all the requirements as described by the Court.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder. VA records have 
been obtained.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R.           
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.


Factual Background

Service medical records reveal that the veteran sustained an 
injury to his back, in June 1998, when he jumped out of a 
truck.  He presented for treatment with complaints, including 
back pain.  Subsequent treatment records diagnosed the 
veteran as having pulled a muscle in his back.  Specifically, 
in July 1998, the veteran's complaints of acute low back pain 
were attributed to acute muscular/ischemic back pain.  In 
July 1998, the veteran's MRI of the lumbar spine revealed no 
evidence of a herniated disc or foraminal narrowing.  The 
examiner did note that the veteran had a congenitally narrow 
canal at the L3-4 level, which may have predisposed him to 
some stretch injury to his lower lumbar  and sacral nerve 
roots, but it did not appear significant enough to have 
caused ongoing nerve damage.  At that time, the veteran was 
diagnosed as having ligamentous low back pain, and possible 
neuropraxia from stretching injury.  

In January 1999, the veteran sustained an additional injury 
to his back when his dump truck turned over.  A report, dated 
in June 1999, shows that a doctor's opinion was considered 
and that the no further treatment for a back injury or for a 
neck injury was approved because the injury sustained in 
January 1999 was not in Line of Duty (LOD) and not related to 
the back injury in June 1998.  

In October 1999, the veteran was diagnosed as having cervical 
and lumbar sprain with right sciatica in the L5 distribution 
and right shoulder bursitis/impingement.  

In November 1999, the veteran was diagnosed as having neck, 
low back and right shoulder pain status post sprain.  The 
veteran was also exhibiting sciatic symptoms on the right 
side.  The examiner noted that the veteran had a history of a 
normal right leg electrodiagnostic study in 1998.  

Also in November 1999, the veteran's examination revealed 
negative clear neural tension signs with slump test.  The 
examiner noted increased illness behaviors, but there were no 
sensory, strength, or reflex deficits in the lower 
extremities.  An electrodiagnostic study of the right lower 
extremity was again completely normal.  The assessment 
included low back pain.  

In December 1999, the veteran again exhibited increased 
illness behaviors.  The veteran subjectively remained the 
same, but that there were really no significant objective 
findings with the examination or the diagnostic testing.  The 
examiner recommended that the veteran return to work on full 
duty capacity.  In January 2000, the examiner noted cervical 
and lumbar strains with sciatica complaints and nonanatomic 
deficits and complaints.  The examiner noted that the veteran 
had had an extensive workup  including cervicothoracic and 
lumbar MRI scan with electrodiagnostic testing and that he 
had tried to reassure the veteran that there was no surgical 
problem and that there was no specific identifiable injury, 
other than perhaps some soft tissue injury.  

In March 2000, the veteran was scheduled for a VA spine 
examination.  The veteran submitted that he had been 
experiencing numbness from his right ear to his right toes, 
intermittently, since the June 1998 accident.  The veteran 
also stated that in January 1999 he had an accident due to 
his leg "going numb." Upon physical examination, the 
veteran ambulated with an irregular limp; however, he held 
his head in a normal attitude.  The range of motion of the 
cervical spine was flexion and extension to 60 degrees.  
Lateral bending was to 45 degrees, bilaterally, and lateral 
rotation was to 70 degrees, bilaterally.  The veteran had no 
tenderness in the cervical area.  As to the lumbar spine, the 
veteran stood with a level pelvis and showed no scoliosis.  
He did have tenderness at the spinous process of L2.  Flexion 
was to 50 degrees; extension was to 25 degrees; and lateral 
bending was to 25 degrees, bilaterally.  Supine straight leg 
raising caused sciatica at 40 degrees, on the right, and at 
50 degrees, on the left.  However, sitting straight leg 
raising caused no low back pain.  The examiner noted that a 
positive straight leg raising performed in the supine 
position was invalidated when the same test done in the 
sitting position caused no pain.  The examiner noted better 
than normal developed musculature in both shoulders, with no 
evidence of atrophy.  The veteran had normal range of 
shoulder motion and had no decreased sensation in his right 
side.  The examiner was unable to detect any motor weakness 
or sensory loss at the upper and lower extremities.  The 
veteran could walk on his heels and toes and he could squat 
and arise from the squatting position without assistance.  X-
rays of the cervical spine revealed small osteophytes at C4-5 
and C5-6 with slight narrowing of the C5-6 disc.  X-rays of 
the lumbar spine revealed no evidence of fracture, 
dislocation, narrowing of the disc or osteophyte formation.  
The examiner's impression was degenerative disc disease of 
the cervical spine.  He commented that on physical and X-ray 
examination he could find no objective evidence of organic 
pathology to explain the veteran's low back complaints.  The 
veteran had no neurologic deficit to suggest nerve root 
involvement in his neck causing the numbness in the right 
side of his chest or the numbness and paralysis in the right 
arm.  

In August 2002, the veteran submitted lay statements from 
friends asserting that he had injured his back in June 1998.  
They described that the incident occurred while the veteran 
was dismounting from a Hum-V, he stepped into a hole and 
injured his back.  

In January 2004, the veteran underwent an additional VA spine 
examination.  The examiner documented that the veteran 
sustained a back injury in June 1998 when he jumped off the 
back of a Hum-V and landed in a rut.  At that time, he heard 
his back pop.  The examiner noted that at the time of the 
accident X-rays and an MRI were negative.  In January 1999, 
the veteran sustained an additional injury to his back when 
his dump truck turned over.  At the time of examination, the 
veteran's subjective complaints included pain in the lower 
back that radiated down the right lower extremity to his foot 
with numbness in both legs.  The veteran also had complaints 
of neck pain with tingling in both hands and the right side 
of his chest.  The examiner noted that the veteran used the 
term paralysis to describe the numbness and tingling.  

Physical examination of the cervical  spine revealed that the 
veteran held his neck in a normal attitude.  Flexion was to 
30 degrees and extension to 40 degrees.  Right lateral 
bending was to 30 degrees and left lateral bending was to 20 
degrees.  Right lateral rotation was to 80 degrees and left 
lateral rotation was to 60 degrees.  At the extremes of 
motion, there were complaints of pain accompanied by a great 
deal of groaning.  Repetitive motion did not change the range 
or symptoms.  The veteran was tender over the spinous process 
of C7.  X-rays of the cervical spine revealed small 
osteophytes at C4-5 and C5-6.  There was no significant 
narrowing of disc space.  

Examination of the lumbar spine revealed that the veteran 
stood erect without pelvic obliquity or scoliosis.  Flexion 
was to 40 degrees and extension was to 20 degrees.  Right and 
left lateral bending was to 25 degrees.  At the extremes of 
motion, there were complaints of pain accompanied by a great 
deal of groaning.  In the supine position, straight leg 
raising on the right caused severe pain at 10 degrees and on 
the left at 30 degrees.  However, straight leg raising in the 
sitting position caused no complaint of pain, grimacing or 
moaning.  The examiner commented that a positive straight leg 
raising test performed in the supine position is invalidated 
when the same test, done in the sitting position, caused no 
pain.  

The examiner was unable to detect any motor weakness or 
sensory loss in the upper or lower extremities.  The examiner 
also commented that the veteran had very muscular shoulders 
and arms, which would indicate that he was more active than 
his history suggested.  The veteran ambulated with a normal 
gait and he refused to walk on his heels or toes.  X-rays of 
the lumbar spine revealed no fracture, dislocation, narrowing 
of the discs, osteophyte formation or subchondral sclerosis.  
The examiner's impression was degenerative disc disease, 
cervical spine, and mild.  

The examiner also noted that he could not find, on the 
physical or X-ray examination, or the prior MRI, any 
objective evidence of organic pathology of the lumbar spine 
to explain the veteran's symptoms.  The examiner further 
commented that aside from the minimal changes in the 
veteran's cervical spine, no one had found any organic 
pathology to explain the veteran's pain and numbness, which 
he described as "paralysis."  In this situation, the 
examiner was unable to separate which symptoms resulted from 
the 1998 accident and which resulted form the 1999 accident, 
since he could not find any cause for the symptoms in the 
first place.  

In April 2005, the veteran testified before the undersigned 
Acting Veterans' Law Judge at a hearing at the RO.  The 
veteran alleged that he was injured while on active service 
in June 1998.  He reported that his feet slipped, when he was 
dismounting off a Hum-V, and he felt his back twist and pop.  
He alleged that, since then, he has experienced numbness in 
his legs and problems in his neck.  In 1999, he also 
sustained an injury to his back and ruptured two discs in his 
back and his legs went numb.  The veteran testified that the 
1999 accident was due to the paralysis in his legs and that 
it did not result in any additional injuries.  The veteran 
also attributed headaches and high blood pressure to his back 
injury.  The veteran's wife also presented testimony.  She 
testified that the veteran was healthy and able to work prior 
to his accident.  

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.159(a) (2005).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).


Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran recounts that he sustained an injury to his back 
when he fell dismounting from a Hum-V in June 1998.  He 
alleges that his current back disorder with neck, right arm, 
and chest problems, is related to that in service injury.  
Furthermore, although he also acknowledges an injury in 
January 1999, he states that his back disorder was already 
present and that he did not sustain any additional injuries.  
As a lay witness, he is competent to recount what he 
experienced.             38 C.F.R. § 3.159(a)(2) (2004).  
However, he does not have the medical training or experience 
necessary to diagnose which injury residuals are present, if 
any.  That requires the talents of a trained medical 
professional.  38 C.F.R. § 3.159(a)(1) (2004); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service medical records do note an injury in June 1998; 
however, the resulting injury was characterized as acute 
muscular/ischemic back pain.  The veteran was not held to 
have any permanent residuals from this injury.  An MRI was 
negative and an electrodiagnostic study of the right leg was 
normal.

The veteran also sustained an injury to his back in January 
1999, in his civilian work, after his period of active duty 
for training.  At that time, he was diagnosed as having neck, 
low back and right shoulder pain, status post strain.  It is 
noted that the veteran exhibited clear neural tension signs 
with slump test and the electrodiagnostic study of the right 
lower extremity was again normal.  It is also noted that 
subsequent examinations in December 1999 and January 2000, 
although they noted increased illness behaviors, were unable 
to document objective findings of a specific identifiable 
injury or a surgical problem.

Moreover, both the March 2000 and January 2004 examiners, 
noted that there was no objective evidence of organic 
pathology that explained the veteran's subjective complaints.  
The January 2004 examiner further noted that he was unable to 
separate which symptoms were attributable to each accident 
since he could not find any cause at all for the veteran's 
subjective complaints.  

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Under these circumstances, this 
evidence does not support the claim.  None of the veteran's 
treatment providers or examiners has been able to ascribe an 
etiology or even ascertain an organic pathology to the 
veteran's subjective complaints.

While the veteran may believe that he has a residual 
disability from the injury in service, the opinions of the 
trained medical professionals are significantly more 
probative.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disorder with neck, right arm, 
and chest problems, is denied.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


